SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 1 February 2012  LLOYDS BANKING GROUP plc  (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Index to Exhibits Item No. 1 Regulatory News Service Announcement, dated1 February 2012 re: Director Declaration LLOYDS BANKING GROUP PLC (THE "COMPANY") 1 February 2012 Director Declaration Further to the announcement made on 1 February 2012 of the appointment of Sara Weller as a non-executive director of the Company with immediate effect, the Company confirms that Sara Weller served as a director of Mitchells & Butlers plc from 2003 to 2010. There are no further disclosures to be made pursuant to paragraph 9.6.13 of the Listing Rules. For further information: Group Secretariat Marc Boston +44 (0)20 7356 2108 Head of Plc, Group Secretariat Email: marc.boston@lloydsbanking.com Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By: Kate O'Neill Name:KateO'Neill Title: Managing Director Investor Relations Date: 1 February 2012
